Title: From George Washington to George Mason, 10 May 1776
From: Washington, George
To: Mason, George



Dear Sir,
New York May 10th 1776.

The uncertainty of my return, and the justice of surrendering to Mr Custis, the Bonds which I have taken for the Monies raised from his Estate and lent out upon Interest. As also his Moiety of his deceased Sister’s Fortune (consisting of altogether of Bonds &c.) obliges me to have recourse to a friend to see this matter done, and a proper memorandum of the transaction made. I could think of no person in whose friendship, care and abilities I could so much confide, to do Mr Custis and me this favour as yourself; and, therefore, take the liberty of soliciting your Aid.
In Order that you may be enabled to do this with ease and propriety, I have wrote to the Clerk of the Secretary’s Office, for attested Copies of my last settled accounts with the General Court in behalf of Mr Custis & the Estate of his deceased Sister;

with which and the Bonds, I have desired him and Mr Washington to wait upon you for the purpose above mentioned.
The amount of the Balance due, upon my last settled accounts, to Mr Custis, I would also have assigned him out of my moiety of his Sister’s Bonds; and, if there is no weight in what I have said, in my Letter to Mr Lund Washington, concerning the rise of exchange, and which, to avoid repetition, as I am a good deal hurried, I have desired him to shew you, I desire it may meet with no Notice; as I want nothing but what is consistent with the strictest justice, honour, and even generosity; although I have never charged him or his Sister, from the day of my connexion with them to this Hour, one Farthing, for all the trouble I have had in managing their Estates, nor for any expense they have been to me, notwithstanding some hundreds of pounds would not reimburse the monies I have actually paid in attending the public Meetings in Williamsburg to collect their debts, and transact these several matters appertaining to the respective Estates.
A variety of occurrences, and my anxiety and hurry to put this place, as speedily as possible, into a posture of defence, will not, at this time, admit me to add more than that I am, with unfeigned Regard, Dear Sir, Your mo. obt & Affectionate humble servant,

G. Washington

